By the Court, Sutherland, J.
It is said that the defendant will not be able to recover from his grantor beyond six years interest on his covenant of warranty, and that therefore this case should form an exception to the general rule which governs in these cases. We do not think so. The rule is uniform, that if a party neglects to plead the statute of limitations, he loses his plea. The statute of limitations is a strict defence, and if the party lets it slip, the court will not relieve him. The motion is denied, with costs.